Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-16-00457-CV

              IN THE INTEREST OF H.H.L. Jr., J.C., and J.P. Jr., Children

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015PA00420
               Honorable Charles E. Montemayor, Associate Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED November 23, 2016.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice